t c memo united_states tax_court steven edward hillman petitioner v commissioner of internal revenue respondent docket no filed date steven edward hillman pro_se kelly m davidson for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax a dollar_figure addition_to_tax under sec_6651 and a dollar_figure accuracy-related_penalty under sec_6662 all unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure subsequent monetary values have been rounded to the nearest whole dollar after concessions by the parties the issues for decision are whether petitioner disbursed an additional dollar_figure to or on behalf of his client during his tax_year whether petitioner is liable for an addition_to_tax under sec_6651 for failure to timely file and whether petitioner is liable for an accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the first supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in ohio at the time he filed his petition petitioner was a personal injury attorney during and his practice focused on representing plaintiffs in their claims against insurance_companies petitioner received dollar_figure from sequent inc during and this amount was reported to him on form_w-2 wage and tax statement also during certain insurance_companies and a law firm paid to petitioner gross_proceeds totaling dollar_figure in connection with his prosecution of insurance claims on behalf respondent’s pretrial memo indicates that sequent inc is the payroll company used by petitioner’s employer hillman wolery llc hillman wolery of his clients all but dollar_figure of these funds was reported to petitioner as g ross proceeds paid to an attorney on forms 1099-misc miscellaneous income upon receipt petitioner deposited the funds into his attorney trust checking account and disbursed specified amounts to or on behalf of his clients and to hillman wolery the balance remaining in petitioner’s attorney trust checking account after disbursal represented a contingency fee that he earned in prosecuting client claims petitioner received the aforementioned dollar_figure from the following ohio fair plan underwriting association ofpua allstate insurance co allstate the cincinnati insurance co cincinnati insurance nationwide mutual insurance co nationwide leader insurance and the law firm of blaugrund herbert martin blaugrund of the dollar_figure that petitioner received during he has substantiated disbursements of dollar_figure to or on behalf of his clients and dollar_figure to hillman wolery the proceeds that petitioner received and the disbursements from his attorney trust checking account associated with each transaction are detailed separately below the forms 1099-misc issued to petitioner indicate that he received dollar_figure during the dollar_figure difference is due to the fact that while the form 1099-misc issued to petitioner from leader insurance co leader insurance shows gross_proceeds paid to an attorney of dollar_figure the parties agree that petitioner in fact received dollar_figure from leader insurance ofpua and allstate petitioner received dollar_figure and dollar_figure from ofpua and allstate respectively during ofpua and allstate paid the dollar_figure and dollar_figure with respect to a claim filed by one of petitioner’s clients these amounts were reported to petitioner on forms 1099-misc as g ross proceeds paid to an attorney of the dollar_figure that petitioner received from ofpua and allstate he has substantiated disbursement of dollar_figure to or on behalf of his client and dollar_figure to hillman wolery the parties stipulate that the remaining dollar_figure from this transaction is income to petitioner for cincinnati insurance petitioner received dollar_figure from cincinnati insurance during cincinnati insurance paid the dollar_figure with respect to a claim filed by one of petitioner’s clients this amount was reported to petitioner on form 1099-misc as g ross proceeds paid to an attorney of the dollar_figure that petitioner received from cincinnati insurance he has substantiated disbursement of dollar_figure to or on behalf of his client and dollar_figure to hillman wolery the parties stipulate that the remaining dollar_figure from this transaction is income to petitioner for leader insurance petitioner received dollar_figure from leader insurance during leader insurance paid the dollar_figure with respect to a claim filed by one of petitioner’s clients of the dollar_figure that petitioner received from leader insurance he has substantiated disbursement of dollar_figure to or on behalf of his client and dollar_figure to hillman wolery the parties stipulate that the remaining dollar_figure from this transaction is income to petitioner for blaugrund petitioner received dollar_figure from blaugrund during this amount was reported to petitioner on form 1099-misc as g ross proceeds paid to an attorney petitioner does not allege that he disbursed any portion of this amount to or on behalf of a client or to hillman wolery accordingly the dollar_figure from blaugrund is income to petitioner for his tax_year of the dollar_figure dollar_figure was paid to attorney allen bolen as reimbursement for costs incurred by mr bolen before the case was referred to petitioner nationwide petitioner received dollar_figure from nationwide during nationwide paid the dollar_figure with respect to a claim filed by one of petitioner’s clients petitioner testified that the dollar_figure payment from nationwide was reported to him on form 1099-misc of that dollar_figure petitioner has substantiated disbursement of dollar_figure to or on behalf of his client and dollar_figure to hillman wolery petitioner substantiated these disbursements totaling dollar_figure with canceled checks from his attorney trust checking account petitioner contends that he disbursed an additional dollar_figure to or on behalf of his client associated with this transaction and respondent disputes this assertion for clarity the following table summarizes petitioner’s receipts and disbursements discussed above amounts disbursed disbursed payor received to for client to h w income ofpua allstate dollar_figure dollar_figure dollar_figure dollar_figure cincinnati ins big_number big_number big_number big_number leader ins big_number big_number big_number blaugrund -0- -0- nationwide big_number big_number big_number big_number total big_number petitioner claims to have disbursed an additional dollar_figure during this amount depends on our determination of petitioner’s disbursements concerning the nationwide transaction petitioner did not timely file a federal_income_tax return for on date respondent mailed to petitioner a notice_of_deficiency for his tax_year first notice_of_deficiency determining a dollar_figure deficiency and additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively and sec_6654 of dollar_figure petitioner did not petition the tax_court from the first notice_of_deficiency on date respondent assessed the deficiency additions to tax and interest arising from the first notice_of_deficiency on date the internal revenue service’s irs automated substitute for return department received from petitioner an unsigned form_1040 u s individual_income_tax_return and an associated form_2848 power_of_attorney and declaration of representative sent from petitioner for his tax_year unsigned date form_1040 the unsigned date form_1040 shows a filing_status of married_filing_jointly for petitioner’s tax_year and reports wages earned of dollar_figure respondent did not process the unsigned date form_1040 the first notice_of_deficiency was based primarily on dollar_figure in wages and dollar_figure in nonemployee compensation it was not based on the dollar_figure of gross_proceeds paid to an attorney reported on the forms 1099-misc for petitioner’s tax_year on date respondent received from petitioner a signed form 1040x amended u s individual_income_tax_return for date form 1040x the date form 1040x shows a filing_status of married_filing_separately and reports no gross_income respondent processed the date form 1040x on date the irs received an unsigned form 1040x for petitioner’s tax_year unsigned date form 1040x the unsigned date form 1040x shows a filing_status of married_filing_separately and reports no gross_income respondent did not process the unsigned date form 1040x on date respondent abated the date assessment arising from the first notice_of_deficiency and issued a letter to petitioner advising of the abatement on date respondent mailed to petitioner a second notice_of_deficiency second notice_of_deficiency for determining a deficiency of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure respondent issued the second notice_of_deficiency on the basis of petitioner’s date form 1040x petitioner timely filed a petition disputing the determinations in the second notice_of_deficiency the nationwide transaction opinion the first unresolved issue is whether petitioner disbursed an additional dollar_figure from the dollar_figure nationwide settlement the parties stipulate that petitioner has substantiated disbursements totaling dollar_figure from the nationwide settlement which consists of dollar_figure of disbursements to or on behalf of petitioner’s client and dollar_figure of disbursements to hillman wolery respondent argues that the remaining balance of dollar_figure ie dollar_figure dollar_figure is income to petitioner for petitioner contends that he disbursed an additional dollar_figure from the dollar_figure nationwide settlement bringing his total disbursements associated with the nationwide transaction to dollar_figure the commissioner’s determinations in the notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that the determinations are in error rule a 290_us_111 the code and the regulations thereunder require the taxpayer to maintain records sufficient to substantiate gross_income and the amount of any deduction claimed see sec_6001 sec_1_6001-1 income_tax regs the failure to keep and present such records counts heavily against a taxpayer’s attempted proof rogers v commissioner tcmemo_2014_141 at gross_income includes all income from whatever source derived including compensation_for services fees commissions fringe_benefits similar items and gains derived from dealings in property sec_61 as a general_rule any item_of_gross_income must be included in the gross_income of a cash_basis taxpayer for the taxable_year in which received sec_451 we accept as sound law the rule that a taxpayer need not treat as income moneys which he did not receive under a claim of right which were not his to keep and which he was required to transmit to someone else as a mere conduit 56_tc_530 aff’d 492_f2d_286 7th cir during petitioner received g ross proceeds paid to an attorney of dollar_figure resulting from his prosecution of claims against insurance_companies however petitioner was not entitled to the entire dollar_figure upon receipt because he was acting as an agent or conduit on behalf of his clients the gross_proceeds that petitioner received from the insurance_companies and the law firm were deposited into his attorney trust checking account and subsequently disbursed to or on behalf of his clients and to hillman wolery therefore petitioner need only recognize as gross_income the balance of the gross_proceeds received from the insurance_companies and the law firm after substantiating disbursements to or on behalf of his clients and to hillman wolery respondent concedes that petitioner has substantiated disbursements totaling dollar_figure from his attorney trust checking account during these disbursements consist of dollar_figure from the ofpua and allstate transaction dollar_figure from the cincinnati insurance transaction dollar_figure from the leader insurance transaction and dollar_figure from the nationwide transaction petitioner contends that he disbursed more than dollar_figure from the nationwide settlement specifically petitioner argues that he disbursed an additional dollar_figure from the nationwide settlement which includes an dollar_figure payment to state farm insurance cos state farm made on behalf of his client and a dollar_figure payment made directly to his client accordingly we must determine whether petitioner has substantiated payments totaling dollar_figure to state farm and his client in support of his contention that he disbursed dollar_figure to state farm petitioner introduced a copy of a hillman wolery letter dated date to a state farm representative in the letter petitioner states per your letter and facsimile of date i have enclosed a check on behalf of my client in the amount of dollar_figure as full payment for your subrogation rights included at the bottom of the letter is a photocopy of a check dated date payable to state farm for dollar_figure likewise to support his contention that he disbursed dollar_figure to his client petitioner introduced a copy of a hillman wolery letter dated date to his client in the letter petitioner advises his client that he had sent the dollar_figure check to state farm that he kept dollar_figure in his attorney trust checking account and that the client is entitled to dollar_figure included at the bottom of the letter to his client is a photocopy of a check dated date payable to his client for dollar_figure petitioner also introduced a copy of a typewritten settlement analysis showing a breakdown with respect to the nationwide transaction the settlement analysis includes inter alia client information and amounts of funds received and disbursed the letters and photocopies of checks to state farm and to his client were part of petitioner’s business records and reflect transactions that are consistent with his other business dealings petitioner testified in a credible manner regarding the making of these payments we find that petitioner substantiated additional disbursements totaling dollar_figure during accordingly we hold that petitioner is entitled to a deduction from gross_income of dollar_figure in addition to the agreed disbursements totaling dollar_figure from the nationwide transaction sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax of per month of the amount of tax required to be shown on the return not to exceed for failure_to_file a return on the date prescribed unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect to prove reasonable_cause for a failure to timely file the taxpayer must show that he exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time 92_tc_899 sec_301_6651-1 proced admin regs the determination of whether reasonable_cause exists is based on all the facts and circumstances estate of hartsell v commissioner tcmemo_2004_211 tax ct memo lexi sec_221 at sec_6011 provides that any person made liable for any_tax shall make a return according to the forms and regulations prescribed by the secretary a return required to be made shall contain or be verified by a written declaration that it is made under the penalties of perjury sec_6065 sec_6061 provides that any return statement or other document required to be made under any provision of the internal revenue laws or regulations shall be signed in accordance with forms or regulations prescribed by the secretary the regulations promulgated under sec_6061 provide each individual shall sign the income_tax return required to be made by him except that the return may be signed for the taxpayer by an agent who is duly authorized in accordance with paragraph a or b of sec_1_6012-1 to make such return sec_1_6061-1 income_tax regs failure to satisfy the requirements for filing a return is fatal to the validity and the timeliness of the return 113_tc_125 petitioner’s return was required to be filed on or before date see sec_6072 the record before the court establishes that petitioner failed to file a valid tax_return on or before this date petitioner’s unsigned date form_1040 does not meet the requirements of a validly filed return because it was not signed by petitioner or petitioner’s duly authorized agent even if petitioner signed the unsigned date form_1040 the filing_date occurred after the date deadline we find that petitioner’s signed september petitioner also contends that he personally delivered on date a signed tax_return to an irs agent in columbus ohio petitioner testified that the return was accepted but that the agent refused to provide him with proof of receipt without proper substantiation we find petitioner’s assertion that he filed continued form 1040x constitutes his first filed return for his tax_year however this return is not timely because petitioner did not file a valid tax_return on or before date we hold that he is liable for an addition_to_tax under sec_6651 additionally petitioner has not offered any documentary or testimonial evidence to establish that his late filing was due to reasonable_cause and not due to willful neglect see sec_6651 accordingly we sustain the sec_6651 addition_to_tax but note that because the parties have made several concessions respondent’s original sec_6651 addition_to_tax computation must be adjusted to reflect those changes sec_6662 accuracy-related_penalty respondent determined that petitioner is liable for a sec_6662 accuracy-related_penalty of dollar_figure for petitioner’s tax_year sec_6662 and b and permits the application of an accuracy-related_penalty in the amount of to any portion of an underpayment which is attributable to among other things negligence or intentional disregard of rules or regulations or any substantial_understatement_of_income_tax sec_6662 defines continued a tax_return on date unconvincing furthermore to the extent that petitioner could substantiate the filing of this return on date he remains liable for the sec_6651 penalty negligence as any failure to make a reasonable attempt to comply with the provisions of the code see also sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax is defined as an understatement_of_tax for the taxable_year that exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner bears the burden of production concerning the imposition of penalties and must provide sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 116_tc_438 once the commissioner satisfies his burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is improper due to reasonable_cause rule a higbee v commissioner t c pincite a sec_6662 accuracy-related_penalty is applicable only where a tax_return has been filed sec_6664 as discussed previously petitioner’s filed date form 1040x constitutes a return for the tax_year respondent’s issuance of a second notice_of_deficiency was based on petitioner’s date form 1040x therefore the application of a sec_6662 accuracy-related_penalty is appropriate if petitioner’s underpayment is attributable to negligence or a substantial_understatement_of_income_tax respondent determined a dollar_figure deficiency in petitioner’s income_tax petitioner’s date form 1040x--which is the basis of the deficiency--reports no income_tax due for as held above petitioner is entitled to an additional deduction of dollar_figure however the understatement of income_tax exceeds the greater of of the tax required to be shown on petitioner’s return or dollar_figure therefore petitioner’s understatement is substantial reasonable_cause sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion see higbee v commissioner t c pincite the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioner has the burden of proving that the penalty is inappropriate because of reasonable_cause under sec_6664 see rule a higbee v commissioner t c pincite- petitioner has failed to prove that the penalty is inappropriate because of reasonable_cause accordingly we sustain the sec_6662 accuracy-related_penalty for petitioner’s tax_year in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
